Citation Nr: 0740963	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of injury, mid-upper low back. 

2.  Entitlement to service connection for residuals of 
injury, mid-upper low back.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for arthritis, cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to October 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In June 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO, and in October 
2007 he testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  
Transcripts of those hearings have been associated with the 
claims file.  

The issue relating to a mid-upper low back injury originally 
included sacralization L-5.  However, through writings and 
testimony the veteran has made clear that he is claiming 
service connection for the residuals of an in-service injury 
to the mid to upper low back, said to be in the area of the 
T-12 to L-2 vertebra, and not for the sacralization L-5 which 
he states preexisted his active military service.  The issue 
on the cover page has been changed to reflect as such.  

The Board notes that the veteran changed his representation 
for this case in October 2007 and the representative listed 
on the cover page is the organization that represented him at 
his personal hearing in Washington, D.C., and that holds the 
current power of attorney.  

The issues of entitlement to service for a mid-upper low back 
disorder and whether new and material evidence has been 
received sufficient to reopen a claim for entitlement to 
service connection for arthritis, cervical spine, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  Service connection for a back disability was denied in an 
August 2000 rating decision.  The veteran was notified of 
this decision and of his appeal rights at that time and did 
not appeal the decision.  It was held that there was no 
evidence of any traumatic injury to the back during service.  
The August 2000 rating decision is final.   

2.  The evidence received since the August 2000 rating 
decision raises a reasonable possibility of substantiating 
the claim as there is now evidence of an in-service injury.


CONCLUSIONS OF LAW

1.  An August 2000 rating decision denying the veteran's 
claims for entitlement to service connection for back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for residuals of 
injury, mid back, has been received since the August 2000 
rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Initially the Board notes that it is reopening the claim for 
service connection for residuals of injury, mid back, which 
is a favorable determination.  Additionally, the Board is 
remanding the other claims for additional development and 
adjudicative action.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist regarding either of 
these issues, such error was harmless and will not be further 
discussed.  

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection for a "chronic disease," such as 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran contends that he has residuals of injury, mid-
upper low back, as a result of his active military service.

Service connection for back disability was denied by an 
August 2000 rating decision.  It was held that there was no 
evidence of any traumatic injury to the back during service.  
The veteran was given notice of this decision and his 
appellate rights.  He did not file a notice of disagreement 
with this decision; thus it has become final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

Since the August 2000 decision, the veteran has submitted new 
evidence, including a letter he states he wrote to his 
girlfriend while in service.  The letter, purportedly written 
while the veteran was on active duty, contains statements 
about the veteran sustaining an injury consistent with the 
mid back injury he now describes.  This evidence relates to 
an unestablished fact necessary to substantiate the claim for 
entitlement to service connection for residuals of injury, 
mid back.  See 38 C.F.R. § 3.156(a).  One of the bases for 
the denial of service connection for residuals of injury, mid 
back, was that the veteran had not submitted evidence of a 
traumatic injury to the back in service.  Therefore, this 
evidence establishes a new fact and cures the defect of the 
specified basis for the denial of service connection, and 
thus constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for residuals of 
an injury of the mid-upper low back is granted.  The appeal 
is allowed to this extent.


REMAND

Regarding the claim for the cervical spine, the veteran 
asserts that he has cervical spine arthritis as a result of 
his active military service.  

In May 2004, the veteran was sent a letter meant to comply 
with the notice and assistance provisions of the Veterans 
Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  This letter correctly points out that the veteran's 
claim for a back disability is a request to reopen a claim.  
The veteran was told that in order for VA to reconsider that 
issue, he must submit new and material evidence, and was 
given the definition of new and material evidence.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett, 83 F.3d at 
1383.  Regarding reopening of the veteran's claim for service 
connection for cervical spine arthritis, the issue must be 
remanded as the veteran has not been properly notified on how 
to substantiate his claim.  

The veteran has not been given proper notice as required by 
the VCAA, its implementing regulations, and pertinent case 
law.  The VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) (2007) 
apply to all five elements of a service connection claim; 
that includes: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

For claims such as this one, filed on or after August 29, 
2001, new evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

Furthermore, during the pendency of this appeal, the Court 
addressed VCAA requirements in the context of a claim to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court held that VA must look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element, or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Therefore, the question of what 
constitutes new and material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Id.  See also Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007) and Simons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007) (to the effect that an error by 
VA in providing notice of information and evidence necessary 
to substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In this case, the veteran was originally denied service 
connection in April 1975 for cervical spine arthritis, and 
also injury mid-back, lumbosacral strain and sacralization, 
because no specific injury during service was demonstrated.  
These issues were appealed to the Board and denied in 
September 1975.  The May 2004 notification letter told the 
veteran that his claim was last denied in August 2000 because 
he had not submitted new and material evidence adequate to 
reopen his claim, and that the evidence he submitted with his 
present claim must relate to that fact.  While VA did deny 
reopening a claim for a "back condition" in August 2000 
because new and material evidence had not been received since 
the original denial in April 1975, the basis for the denial 
was still that no in-service injury had been shown.  The May 
2004 notification letter did not properly notify the veteran 
of this fact.  Additionally, the Board is of the opinion that 
the August 2000 denial was in relation to the mid back and 
lumbar spine claim, as opposed to the cervical spine claim.  
As such, the veteran should be given notice as to why his 
claim for cervical spine arthritis was last denied in 1975.  

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent 
another notification letter should be sent to the veteran.  

Regarding the reopened claim for service connection for a 
mid-upper low back disorder, there are conflicts in the 
evidence that need to be addressed and resolved if possible.

It is noted that an X-ray in 1971 was said to involve, in 
part, old hypertrophic arthritic change presumably secondary 
to an old injury.  This was found after appellant had injured 
his back at work, and these documents include a history of a 
back injury in 1961.  Subsequent X-rays by the VA in March 
1975 are interpreted as showing no arthritis.

In 1961, service medical records reveal a complaint of back 
pain, without history of particular trauma, and a letter 
reportedly sent to his girl friend the same date, providing a 
history of trauma.

Most significantly, there are several opinions on file that 
the mid-upper low back disorder is likely related to the 
reported in-service event, and opinions on file that there is 
not a likely relationship.  After examination and review of 
the record, the examiner will be asked to reconcile these 
opinions.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claim, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law, to 
include Dingess, supra and Kent, supra.  
The veteran should be given sufficient 
time for response.    

2.  The RO/AMC should arrange for the 
veteran to undergo an appropriate physical 
examination, to be conducted by a 
physician, to ascertain, to the extent 
possible, the etiology of any mid-upper 
low back pathology.  All indicated tests 
should be performed and all clinical 
findings set out in detail.  The claims 
folder should be made available for review 
prior to the entry of responses to the 
following questions:

What is the nature of the mid-upper 
low back disorder found?  
Specifically is arthritis present?

If so, does review of the records 
and examination of the veteran lead 
to the conclusion that it is more 
likely than not (50 percent of 
greater) related to a traumatic 
event?

Would you say that the findings are 
consistent with those reported on 
the 1971 X-rays?  Is there some 
reason arthritis was not noted in 
1975?  Specifically, do the X-rays 
seem to be of the same area of the 
back?

After reviewing the record, the 
opinions on file, and examining the 
veteran would you say it is more 
likely than not (again 50 percent or 
greater chance) that this pathology 
found is related to service?

Your medical analysis in response to 
these questions is greatly 
appreciated, and if one or more of 
the questions cannot be answered 
without resort to speculation, 
please so indicate in your response.

3.  After completing the above, the AMC/RO 
should review the record and readjudicate 
the remaining issues on appeal in light of 
any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


